Title: To James Madison from William Lee, 5 November 1806
From: Lee, William
To: Madison, James



Sir
Bordeaux November 5. 1806

I enclose you an Invoice of seven cases of wine shipped on board the Brig Jacob Captain Easton bound to Baltimore, and addressed to the care of the Collector for that Port.  The haut Barsac I hope will prove good.  The Carbonnieux has been in bottle eight years and was spared to me by a neighbour from his own stock.  I have also put on board this Vessel a barrel of Walnuts and Marrons or chesnuts which do me the favor to accept of.  I hope the wine will not get chilled on its way from Baltimore to Washington.
By this Vessel I have the honor to transmit to you the 17e. Bulletin of the Grand army, announcing the arrival of the French at Berlin.  There are some movements going on in Spain which give rise to various rumours among which it is said that in consequence of her having Secretly joined the confederacy measures are shortly to be taken to reduce her monarch to reason.  With great respect I have the honor to remain your obt. St.

Wm. Lee

